Citation Nr: 1611377	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  12-19 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In August 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the evidentiary record.

In October 2015, the Board remanded this matter for further development.

This is a paperless appeal located on the Veterans Benefits Management System.  Documents contained on the Virtual VA paperless claims processing system include VA treatment records from the Atlanta VA Medical Center (VAMC) dated March 2006 to March 2012; other documents are duplicative of the evidence of record, or are not relevant to the issue currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets the additional delay, but for reasons explained immediately below, the Board again finds that that further development is necessary, and the Veteran's claim must again be remanded.  Further, a remand is necessary to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

The evidentiary record indicates there are outstanding relevant private treatment records, and possibly outstanding VA treatment records.  Upon the November 2015 VA examination, the VA examiner reported the Veteran brought copies of clinical files from a pain clinic.  During his August 2015 hearing before the Board, the Veteran testified that VA had referred him to a provider, and indicated he had been receiving epidural shots for his back pain.  The Veteran's VA treatment records indicate the Veteran has received epidural injections for back pain, and in March 2009, private treatment records from Pain Solutions were apparently scanned and associated with the Veteran's records in the VA Computerized Patient Record System (CPRS).  See March 2009 Nursing progress note.  However, no treatment records from Pain Solutions, or any other pain management provider, to include regarding epidural injections for the Veteran's low back pain, are currently of record.  Further, the Veteran's VA treatment records indicate the Veteran has received treatment from a private orthopedist for his musculoskeletal complaints.  See, e.g., May 2011 Primary care attending progress note; April 2010 Primary care attending progress note; October 2009 Primary care attending progress note.  Finally, VA treatment records indicate the Veteran was referred by his primary care physician to orthopedics and to pain management and rehabilitation regarding his chronic low back pain; however, it is unclear from the evidence of record whether the Veteran was referred to VA providers, or to community providers.  See December 2008 Primary care telephone encounter note; April 2008 VA primary care attending follow-up note.  On remand, the AOJ should ask the Veteran to identify all private and VA providers who have treated his low back since his separation from active duty service, and then undertake appropriate efforts to obtain all identified treatment records.

In accordance with the Board's October 2015 remand, the Veteran was afforded a VA examination in November 2015.  However, the Board finds the November 2015 VA examination report inadequate upon which to base a decision.  The November 2015 VA examiner did not address the Veteran's testimony that the only treatment he received in service for his low back pain was from a field medic, that he has experienced low back pain continually since his active duty service, and that he mostly just lived with his low back pain over the years but it progressively worsened.  Instead, the November 2015 appears to have based his opinion on the lack of contemporaneous medical records regarding a back injury during service.  Further, the November 2015 VA examiner incorrectly stated there was no evidence the Veteran received treatment for a low back condition until 2009.  However, copies of private medical records submitted by the Veteran included an April 2003 x-ray report which showed degenerative disc disease in the thoracic and lumbar spine.  Further, in March 2009 the Veteran submitted an Authorization and Consent to Release Information, VA Form 21-4142, on which he indicated a Dr. S.H. treated him from 1970 to 1994 for his back, but noted on a separate document that these medical records were unavailable.  See also March 2008 Veteran statement.  On remand, the AOJ should obtain an addendum opinion from the November 2015 VA examiner regarding the nature and etiology of the Veteran's current low back disability, considering the totality of the evidence of record.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify all private treatment related to his low back disability since his separation from active duty service.  The AOJ should undertake appropriate development to obtain any outstanding treatment records, to include from any orthopedic physicians, and from private pain management providers, to include Pain Solutions.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should document this in the evidentiary record, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. The AOJ should ask the Veteran to identify all VA facilities at which he has obtained treatment for his low back disability.  The AOJ should then obtain any outstanding VA treatment records, to include any consultations and/or progress notes from orthopedics and/or pain management and rehabilitation at the Atlanta VAMC beginning in 2008, and treatment records from the Atlanta VAMC dated from November 2015 to the present.  All obtained records should be associated with the evidentiary record.

3. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, obtain an addendum opinion from the November 2015 VA examiner.  If the examiner is not available, obtain an opinion from another appropriate examiner to determine the nature and etiology of the Veteran's current low back disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.  

After the record review, and examination of the Veteran if deemed necessary by the examiner, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current arthritis of the lumbosacral spine had its onset within the first post-service year following discharge from active military service?

The examiner should specifically address the Veteran's testimony that he has experienced back pain beginning during, and continually since, his active duty service.

b) For each diagnosed low back disability, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current low back disability was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically address the Veteran's testimony that the only treatment he received in service for his low back pain was from a field medic, that he has experienced low back pain continually since his injury during active duty service, and that he mostly just lived with his low back pain over the years but it progressively worsened.

The examiner should also note the Veteran has indicated private medical records dated between 1970 and 1995 regarding his back are no longer available.  Further, the examiner should note private treatment records currently of record indicate a diagnosed low back disability as early as 2003.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

4. After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

